Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kisoka Ngely Lubula appeals the district court’s, order granting Rex Healthcare’s summary judgment motion on her claims alleging she was constructively discharged, discriminated against and harassed on the basis of her race and national origin, and retaliated against for complaining of adverse treatment, in violation of Title VTI of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e-2000e-17 (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s *208judgment. Lubula v. Rex Healthcare, No. 5:18-cv-00822-BO (E.D.N.C. Mar. 3, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.